Citation Nr: 0010427	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lung disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1990 to 
August 1994.

The Board of Veterans' Appeals (BVA or Board) received this 
case on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim.  

This appeal was previously REMANDED by the Board, in January 
1997 and January 1999, for additional evidentiary 
development.  The case has been returned to the Board for 
appellate review.  



FINDING OF FACT

The veteran has not submitted competent medical evidence 
which shows he currently has a lung disorder, and any lung 
disorder, if present, has not been shown by competent medical 
evidence to have a nexus or relationship to service.  



CONCLUSION OF LAW

The veteran's claim of service connection for a lung disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a lung disorder that is 
related to service.  He relates that while in Germany a chest 
x-ray identified a spot or growth in his left lung.  As such, 
he believes service connection for a lung disorder is 
warranted.  
At this point the Board would note that any X-ray report 
which identified an abnormality of the veteran's lung is not 
associated with the service medical records.  The RO 
attempted to obtain any x-ray studies performed during the 
veteran's service by contacting the service department.  
However, all such attempts were unsuccessful.  As the Board 
concluded in its January 1999 remand, the reported x-ray 
study in service, if it existed at all, cannot be located and 
any further effort in this regard would be futile.  In any 
event, as will be explained below, the Board's decision is 
not based on the lack of any service medical records.  

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection for a 
condition may also be granted under 38 C.F.R. § 3.303(b) 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period, and that the condition still exists.  The 
evidence must be from a medical professional unless it 
relates to a condition which, under the Court's prior 
holdings, lay observation is competent to establish the 
existence of the disorder.  If a condition is deemed not to 
have been chronic, service connection may still be granted if 
the disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  To establish that a claim for service connection is 
well grounded, there must be a medical diagnosis of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps. V. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

With respect to these elements of a well-grounded claim, VA 
medical records contain no diagnosis of a current respiratory 
disability or disease.  The September 1999 VA examination of 
the veteran's chest and lungs, which included a chest x-ray 
taken in August 1999 and a pulmonary function test, showed no 
cough or shortness of breath and no respiratory disease.  The 
August 1999 chest x-ray was normal and the pulmonary function 
test indicated normal spirometry.  The radiologist reviewed 
both the claims file and the chest x-ray taken by the VA in 
October 1994.  The October 1994 x-ray report indicated 
probable pleural scarring in the apex of the right, not left, 
lung.  However, after reviewing the October 1994 x-ray, the 
VA radiologist opined that the shadow on the 1994 x-ray 
"represented a bit of clothing and was certainly nothing 
permanent since the recent x-ray is normal."  Therefore, the 
veteran's claim for service connection for a lung disorder 
must be denied as not well grounded for lack of a medical 
diagnosis of a current disability.

Even assuming that the veteran does have a current lung 
disorder, the claim is nonetheless not well grounded because 
the record does not include any medical opinion of a nexus or 
relationship between a current lung disorder and service.  In 
the October 1994 VA examination, the veteran gave a history 
of having been told of an abnormal looking chest x-ray study 
with a spot on the left lung, which the veteran claimed was 
taken while he was stationed in Germany.  The veteran also 
related an episode of sharp chest pain with shortness of 
breath lasting 10 to 15 minutes, which had occurred twice but 
not since returning from Germany.  However, a physician's 
reiteration of such history does not constitute medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The VA physician, who recorded an assessment of a "history 
of a pulmonary nodule that seemed to be resolved," did not 
indicate that a current left lung disorder was related to 
service.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19. 21 (1993).  Although lay testimony may 
be used to show service connection by continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and the present condition when 
"such a relationship is one as to which a lay person's 
observation is competent," Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997), a lay person is not generally competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed condition.  
Id.  The veteran's contentions regarding his in-service x-ray 
have been considered; however, as a lay person, he has no 
competence to explain the etiology of a lung disorder.  The 
veteran's lay assertions in this regard will not suffice to 
make his service connection claim for a lung disorder well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In view of the absence of medical evidence of a current lung 
disorder or of a nexus between a current disorder and 
service, the veteran has not met the requirements for a well-
grounded claim.  Therefore, the claim for service connection 
for a disorder of the left lung is implausible and not well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a lung disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 2 -


